DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Foreign Patent Document WO 2018188566 A1, machine translation provided).
Regarding claim 1, Kong teaches a high-resolution shadow mask for organic light-emitting diode (OLED) microdisplays comprising: 
a shadow mask body (fig. 26) including one or more two-dimensional openings (¶ 0093: openings 204) formed therein; 
the shadow mask CHARACTERIZED IN THAT at least one of the one or more openings exhibits a tapered cross-sectional profile (¶ 0017 & fig. 26: sidewall of 24 comprises an angle of inclination);
the one or more openings that exhibit a tapered cross-sectional profile that has an entrance side having a first cross-sectional area and an exit side having a second cross- sectional area (figs. 26, 32-33: entrance side proximal to evaporation source 11 has cross-sectional area defined by recesses between support layer portions 122, exit side proximal to substrate 301 has cross-sectional area defined by openings 204), wherein the first cross-sectional area is greater than the second cross- sectional area (fig. 32 among others: openings between portions 122 greater in area than openings 204); 
the shadow mask is formed in at least two individual layers (122, 202) wherein a first layer defines the exit side (fig. 33: 202 defines exit side) and a second layer defines the entrance side (figs. 26 & 33: 122 and/or 103 defines entrance side), and wherein the first layer has a thickness that is equal to or less than 1 micron (¶ 0086: 202 includes a thickness of 1 micron); and 
the first and second layers exhibit a different thickness relative to one another (¶¶ 0086, 0138: 122 includes thickness values different from 1 micron);
the first and second layers comprise different materials relative to one another (¶¶ 0088, 0132: 202 and 122 comprise different materials); and 
the entrance side is greater in length along each cross-sectional dimension than the exit side (¶ 0053 & fig. 26: openings between portions 122 greater in length along each cross-sectional dimension than openings 204); 

Kong is silent to the entrance side is 1-2 microns greater in length along each cross-sectional dimension than the exit side.
However, Kong does teach the entrance side comprises support grid structure 122 (¶ 0136 & fig. 26), the exit side layer comprises a thickness of 1 micron (¶ 0086), the opening includes an angle of inclination between 40˚ and 80˚ (¶ 0097), and the width of the grid structure openings are configured to not interfere with the evaporation process (¶¶ 0053, 0149).  The Examiner notes that for thickness values of 1 micron and an inclination angle of 40˚, a lateral dimension of the taper is about 1.2 microns.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size of the entrance-side openings between portions 122, as a means to provide a light-emitting unit corresponding to the width of the exit-side opening on the substrate, preventing the shadow effect during the vapor deposition process or reducing the light-emitting unit by width of the inner shadow and the outer shadow (¶ 0053).  Furthermore, arriving at the claimed range of “the entrance side is 1-2 microns greater in length along each cross-sectional dimension than the exit side” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, Kong discloses the general conditions of a shadow mask opening with an entrance side dimension larger than an exit-side dimension, and opening dimensions in the micron range optimized to prevent a shadowing effect.
 
Regarding claim 8
a shadow mask body (fig. 26) including a two-dimensional aperture opening (¶¶ 0093, 0136: openings 204 and openings between support layer portions 122) having a tapered cross-sectional profile (¶ 0097: sidewall of opening 204 includes an angle of inclination), said aperture opening having an entrance side and an exit side (fig. 33: entrance side proximal to evaporation source 11 and exit side proximal to substrate 301); 
wherein, when the shadow mask is positioned between a substrate and an evaporative source, the entrance side is closest to the evaporative source and the exit side is closest to the substrate (fig. 33); 
wherein the exit side exhibits a cross-sectional area that is less than the cross-sectional area of the entrance side (fig. 32 among others: openings 24 smaller in cross-sectional area than openings between portions 122); 
wherein the shadow mask body comprises multiple layers (122, 202 and/or 103 among others), and wherein the exit side is formed in a first one of the layers and the entrance side is formed in a second one of the layers (figs. 26 & 33: 202 disposed on exit side, 122 disposed on entrance side), and wherein the first one of the layers has a thickness that is no greater than 1 micron (¶ 0086: 202 includes a thickness of 1 micron); 
wherein the multiple layers comprise different material compositions relative to one another (¶¶ 0088, 0132: 202 and 122 comprise different materials); 
wherein at least one of the layers exhibits a tapered cross-sectional profile defining a portion of the aperture opening (¶ 0097: sidewall of opening 204 includes an angle of inclination);
wherein the entrance side is greater in length along each cross-sectional dimension than the exit side of the opening (fig. 26: openings between portions 122 greater in length than openings 204); and
wherein the exit side is 10 microns or less in length along at least one cross-sectional dimension (¶ 0017: size of opening 204 is 2-20 microns).

However, Kong does teach the entrance side comprises support grid structure 122 (¶ 0136 & fig. 26), the exit side layer comprises a thickness of 1 micron (¶ 0086), the opening includes an angle of inclination between 40˚ and 80˚ (¶ 0097), and the width of the grid structure openings are configured to not interfere with the evaporation process (¶¶ 0053, 0149).  The Examiner notes that for thickness values of 1 micron and an inclination angle of 40˚, a lateral dimension of the taper is about 1.2 microns.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size of the entrance-side openings between portions 122, as a means to provide a light-emitting unit corresponding to the width of the exit-side opening on the substrate, preventing the shadow effect during the vapor deposition process or reducing the light-emitting unit by width of the inner shadow and the outer shadow (¶ 0053).  Furthermore, arriving at the claimed range of “the entrance side is at least 1-2 microns greater in length along each cross-sectional dimension than the exit side of the opening” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, Kong discloses the general conditions of a shadow mask opening with an entrance side dimension larger than an exit-side dimension, and opening dimensions in the micron range optimized to prevent a shadowing effect.

Regarding claim 15, Kong teaches a method for depositing a material on a substrate, the method employing a high-resolution shadow mask (¶ 0006 & fig. 26) for organic light-emitting diode (OLED) microdisplays (¶ 0003) including one or more two-dimensional aperture openings (¶ 0093: 204) 
positioning the shadow mask at a location between a material source and the substrate (fig. 33: composite shadow mask positioned between material source 11 and substrate 301) such that the entrance side is closest to the material source and the exit side is closest to the substrate (fig. 33: entrance side proximal to 11, exit side proximal to 301); and
directing the material to the substrate such that it passes through the one or more aperture openings and is deposited on the substrate (¶ 0178 & fig. 33: material directed to 301 through openings 204); 
wherein the shadow mask is formed in at least two individual layers (fig. 26: composite mask including at least layers 122, 202 and/or 103), and wherein a first layer defines the exit side and has a thickness that is equal to or less than 1 micron (¶ 0086: exit-side layer 202 includes a thickness of 1 micron) and a second layer defines the entrance side (fig. 26: entrance-side layer 122), and further wherein at least one of aperture openings exhibits a tapered cross-sectional profile such that the entrance side is positioned closer to the material source than the exit side which is positioned closer to the substrate (¶ 0097: sidewall of opening 204 includes an angle of inclination), and the entrance side exhibits a larger cross-sectional area than the exit side (¶ 0053 & figs. 26, 32: openings between portions 122 exhibit a larger cross-sectional area than 204); and 
wherein the entrance side is greater in length alona each cross-sectional dimension than the exit side (¶ 0053 & fig. 26: openings between portions 122 greater in length along each cross-sectional dimension than openings 204).
Kong is silent to the entrance side is 1-2 microns greater in length along each cross-sectional dimension than the exit side.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size of the entrance-side openings between portions 122, as a means to provide a light-emitting unit corresponding to the width of the exit-side opening on the substrate, preventing the shadow effect during the vapor deposition process or reducing the light-emitting unit by width of the inner shadow and the outer shadow (¶ 0053).  Furthermore, arriving at the claimed range of “the entrance side is 1-2 microns greater in length along each cross-sectional dimension than the exit side” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, Kong discloses the general conditions of a shadow mask opening with an entrance side dimension larger than an exit-side dimension, and opening dimensions in the micron range optimized to prevent a shadowing effect.

Regarding claim 21, Kong teaches the high-resolution shadow mask of claim 1 wherein the exit side is 10 microns or less in length along the cross-sectional dimension (¶ 0017: size of opening 204 is 2-20 microns).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the opening dimensions disclosed by Kong encompass the dimensions recited in the claims, a prima facie case of obviousness exits. 

Regarding claim 22, Kong teaches the high-resolution shadow mask of claim 1 wherein the exit side exhibits a cross-section having a diameter of 10 microns or less (¶ 0017: size of opening 204 is 2-20 microns).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the opening dimensions disclosed by Kong encompass the dimensions recited in the claims, a prima facie case of obviousness exits.  Note that since the Applicant’s disclosure does not provide support for round or circular openings, the term “diameter” has been interpreted to mean a lateral dimension.

Regarding claim 23, Kong teaches the high-resolution shadow mask of claim 1 wherein the one or more openings have a stepped tapered cross-sectional profile (fig. 26: sidewall of 204 comprises an angle of inclination, and openings between portions 122 form a step shape with respect to surface of 202).

Regarding claim 24, Kong teaches the high-resolution shadow mask of claim 1 wherein the second layer is thicker than the first layer (¶¶ 0086, 0138: 122 includes thickness values greater than thickness of 202).

Regarding claim 25, Kong teaches the high-resolution shadow mask of claim 8 wherein the exit side exhibits a cross-section having a diameter of 10 microns or less (¶ 0017: size of opening 204 is 2-20 microns).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the opening dimensions 

Regarding claim 26, Kong teaches the high-resolution shadow mask of claim 8 wherein the one or more aperture openings have a stepped tapered cross-sectional profile (fig. 26: sidewall of 204 comprises an angle of inclination, and openings between portions 122 form a step shape with respect to surface of 202).

Regarding claim 27, Kong teaches the high-resolution shadow mask of claim 8 wherein the first and second layers exhibit a different thickness relative to one another (¶¶ 0086, 0138: 122 includes thickness values different from thickness of 202)

Regarding claim 28, Kong teaches the high-resolution shadow mask of claim 27 wherein the second layer is thicker than the first layer (¶¶ 0086, 0138: 122 includes thickness values greater than thickness of 202).

Regarding claim 30, Kong teaches the method of claim 15 wherein the exit side is 10 microns or less in length along the cross-sectional dimension (¶ 0017: size of opening 204 is 2-20 microns).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the opening dimensions disclosed by Kong encompass the dimensions recited in the claims, a prima facie case of obviousness exits.

Regarding claim 31, Kong teaches the method of claim 15 wherein the exit side exhibits a cross-section having a diameter of 10 microns or less (¶ 0017: size of opening 204 is 2-20 microns).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the opening dimensions disclosed by Kong encompass the dimensions recited in the claims, a prima facie case of obviousness exits.  Note that since the Applicant’s disclosure does not provide support for round or circular openings, the term “diameter” has been interpreted to mean a lateral dimension.

Regarding claim 32, Kong teaches the method of claim 15 wherein the one or more aperture openings have a stepped tapered cross-sectional profile (fig. 26: sidewall of 204 comprises an angle of inclination, and openings between portions 122 form a step shape with respect to surface of 202).

Regarding claim 33, Kong teaches the method of claim 15 wherein the deposited material comprises a pixel component of an organic light emitting diode (OLED) (¶ 007 among others: evaporation material used to form pixels of an OLED display panel).

Regarding claim 35, Kong teaches the method of claim 15 wherein the first layer is defined by a first material composition and the second layer is defined by a second material composition, and wherein the first material composition differs from the second material composition (¶¶ 0088, 0132: 202 and 122 comprise different material compositions).

Regarding claim 36, Kong teaches the method of claim 35 wherein one of the first and second layers is thicker than the other one (¶¶ 0086, 0138: 122 includes thickness values different from thickness of 202).

Regarding claim 37, Kong teaches the high-resolution shadow mask of claim 36 wherein the second layer is thinner thicker than the first layer (¶¶ 0086, 0138: 122 includes thickness values greater than thickness of 202).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kong as applied to claim 33 above, and further in view of Chan et al. (PG Pub. No. US 2015/0041793 A1).
Regarding claim 34, Kong teaches the method of claim 33 wherein the OLED is a display pixel of an OLED display (¶ 007 among others: evaporation material used to form pixels of an OLED display panel).  Kong further teaches a market need for producing display devices suitable for microdisplay wearable applications (¶ 0004).
Kong is silent to the OLED display comprises a microdisplay.
Chan teaches a method of evaporating material on a substrate through a shadow mask (¶ 0012) to form a pixel of an OLED display (¶ 0105).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kong with the micro dimension of Chan, as a means to small displays such as media screen or display (e.g., a microdisplay), mobile phones, handheld game console, personal digital assistant, laptop, tablet, digital media players, solid-state lighting, or the like (Chan, ¶ 0111), satisfying the demand for wearable applications.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15, 21-28 and 30-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894